Exhibit 10.2

 

Corn Products International

Notice of Grant of Stock Option

And Option Award Agreement

 

NAME

 

Effective                     , 20    , you have been granted a Non-Qualified
Stock Option (the “Option”), under the Corn Products International, Inc. Stock
Incentive Plan (the “Plan”), to purchase            shares of Common Stock
(“Shares”) of Corn Products International, Inc. (the “Company”) at a price of
$         per Share. This Award Agreement and the Plan together govern your
rights under the Plan and set forth all of the conditions and limitations
affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise provided in the Plan, the Plan’s terms shall supersede and replace the
conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.               Vesting Period: The Options do not provide you with any rights
or interests therein until they vest in accordance with the following:

 

Options become exercisable in three equal installments on the first three
anniversaries of the date of grant (one-third of these Options will vest on
                        , 20     one-third will vest on                    ,
20    , and the final one-third will vest on                         , 20    ).
The Option shall remain exercisable until                   , 20    .  However,
the Option may expire prior to such date if your employment with the Company
terminates prior to exercising such Option, as stated in Section 2.3 of the
Plan.

 

2.               Requirements of Law: The granting of Options and the issuance
of Shares under the Plan shall be subject to, and conditioned upon, satisfaction
of all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

3.               Tax Withholding: The Company shall have the power and the right
to deduct or withhold, or require you or your beneficiary to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Award Agreement.  You or your
beneficiary may satisfy may satisfy any such obligation by any of the following
means: (A) a cash payment to the Company in the amount necessary to satisfy any
such obligation, (B) delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of shares of Common Stock
having an aggregate Fair Market Value, determined as of the date of the
obligation to withhold or pay taxes arises in connection with the Option ( the
“Tax Date”), equal to the amount necessary to satisfy any such obligation,
(C) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
a holder, equal to the amount necessary to satisfy any such obligation, (D) a
cash payment in the amount necessary to satisfy any such obligation by a
broker-dealer acceptable to the Company to whom you or your beneficiary has
submitted an irrevocable notice of exercise or (E) any combination of (A),
(B) and (C). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value, determined as of the Tax Date, in excess of the
amount determined by applying the minimum statutory

 

--------------------------------------------------------------------------------


 

withholding rate.  Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by you or your beneficiary.

 

4.               Continuation of Employment: This Award Agreement shall not
confer upon you any right to continuation of employment by the Company, its
affiliates, and/or its Subsidiaries, nor shall this Award Agreement interfere in
any way with the Company’s, its affiliates’, and/or its Subsidiaries’ right to
terminate your employment at any time.

 

5.               No Right to Future Grants; No Right of Employment;
Extraordinary Item: In accepting the grant, you acknowledge that: (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended or terminated by the Company at any time, as provided
in the Plan and this Award Agreement; (b) the grant of the Options is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Options, or benefits in lieu of Options, even if Options have
been granted repeatedly in the past; (c) all decisions with respect to future
Option grants, if any, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary;  (e) the Options are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (f) in the event that you are an employee of an affiliate
or Subsidiary of the Company, the Option grant will not be interpreted to form
an employment contract or relationship with the Company; and furthermore, the
Option grant will not be interpreted to form an employment contract with the
affiliate or Subsidiary that is your employer; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) if the
underlying Shares do not increase in value, the Options will have no value;
(i) if you exercise your Option and obtain Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the Option
Price; (j) no claim or entitlement to compensation or damages arises from
termination of the Options or diminution in value of the Options or Shares
purchased through exercise of the Options and you irrevocably release the
Company, its affiliates and/or its Subsidiaries from any such claim that may
arise; and (k) in the event of involuntary termination of your employment, your
right to receive Options and vest in Options under the Plan, if any, will
terminate in accordance with the terms of the Plan and will not be extended by
any notice period mandated under local law; furthermore, your right to exercise
the Options after such termination of employment, if any, will be measured by
the date of termination of your active employment and will not be extended by
any notice period mandated under local law.

 

6.               Administration: This Award Agreement and your rights hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the Board
or the Committee may adopt for administration of the Plan.

 

 

Corn Products International, Inc.

 

 

By:

 

 

 

 

 

Title:

 

 

 

By your signature below, you represent that you are familiar with the terms and
provisions of the Corn Products International, Inc. Stock Incentive Plan, and
hereby accept this Award Agreement subject to all of the terms and provisions
thereof.    You further agree to notify the Company upon any change in
residence.

 

 

 

Signature

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------